Citation Nr: 0333694	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for PTSD.


REMAND

The veteran claims that he suffers from PTSD as a result of 
stressors that occurred while on active duty in Vietnam.  
Unfortunately, additional evidence is required before the 
Board can adjudicate this claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R.        § 3.304(f) (2003); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The General Counsel stated 
that the term "combat" is defined to mean "a fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  That opinion further states that the 
phrase "engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in, 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

The record shows that the veteran has been diagnosed with 
PTSD, but there does not appear to be evidence of a verified 
in-stressor underlying the diagnosis.  Under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor.  
Nothing in Cohen negates the need for a noncombat veteran to 
produce credible corroborating and supporting evidence of any 
claimed stressor used in supporting a diagnosis of PTSD.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where records available to the rating board do not provide 
objective or supportive evidence of the alleged in-service 
traumatic stressor, it is necessary to develop this evidence.  
Such development includes providing the stressor information 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify the claimed 
stressor.  Therefore, the veteran should be requested to 
provide a comprehensive statement containing as much detail 
as possible regarding his alleged stressors, which should 
then be sent to the USASCRUR for verification.  

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2) (West 2002).

The Board also reminds the RO that it is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The record before the Board does not reflect that the veteran 
has been notified of the provisions of the VCAA with respect 
to his claim for service connection for PTSD, and, more 
specifically, of the division of responsibility between the 
VA and the veteran in obtaining that evidence.  Although the 
RO briefly mentioned 38 C.F.R. § 3.159 in a Statement of the 
Case issued in January 2002, the information provided is 
inadequate.  In Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002), the Court held that the failure by the Board 
to enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  

Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.  The Board also 
notes that in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1), which affords a claimant one 
year to submit additional evidence.  This Federal Circuit 
decision will likely have a bearing on the notice provided to 
the veteran concerning the VCAA.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible.

2.  Thereafter, the RO should review the 
file and prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
a copy of the unit history to which the 
veteran was assigned while stationed in 
Vietnam.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which that agency has determined 
is established by the record.  If any 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  


5.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

6.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria.  The 
RO should consider the veteran's claim 
under the VCAA.  In doing so, the RO 
should ensure that the notification and 
assistance requirements of the VCAA are 
satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.  

7.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.



The purpose of this REMAND is obtain additional evidence and 
to accord the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




